DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statements (IDS) submitted on 04/17/2020, 06/23/2020, 01/07/2021, 05/13/2021 and 07/28/2021 were filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alston (US 2011/0289953).
Regarding claim 1, Alston discloses a refrigerated system comprising:
a heat recovery system (refer to Fig. 1) defining a heat recovery fluid flow path (refer to Fig. 1 below), the heat recovery system including:
an ejector (3) having a primary inlet and a secondary inlet (refer to Fig. 1 below);
a first heat exchanger (1) within which heat is transferred between a heat recovery fluid (from the heat recovery fluid flow path as can be seen below) and a secondary fluid (from the thermal energy source), the first heat exchanger (1) being located upstream from the primary inlet of the ejector (refer to Fig. 1 below);
a second heat exchanger (9) within which heat is transferred from a heat transfer fluid (flowing through 19) to the heat recovery fluid, the second heat exchanger (9) being located upstream from the secondary inlet of the ejector (refer to Fig. 1 below); and 
 at least one recovery heat exchanger (4) positioned along the heat recovery fluid flow path (refer to Fig. 1 below) directly upstream from the first heat exchanger (1).


    PNG
    media_image1.png
    497
    619
    media_image1.png
    Greyscale


Regarding claim 2, Alston meets the claim limitations as disclosed above in the rejection of claim 1. Further, Alston discloses wherein the heat recovery fluid is water (refer to par. 62, lines 16-17, wherein a refrigerant such as water in the ejector cooling loop may be used).

Regarding claim 4, Alston meets the claim limitations as disclosed above in the rejection of claim 1. Further, Alston discloses wherein the heat recovery fluid flow path further comprises a primary heat recovery fluid loop and a secondary heat recovery fluid loop (refer to Fig. 1 below), the first heat exchanger (1) and the at least one recovery 


    PNG
    media_image2.png
    486
    619
    media_image2.png
    Greyscale


Regarding claim 5, Alston meets the claim limitations as disclosed above in the rejection of claim 4. Further, Alston discloses wherein the second heat exchanger (9) is positioned along the secondary heat recovery fluid loop (refer to annotated Fig. 1 above as disclosed in the rejection of claim 4).

Regarding claim 6, Alston meets the claim limitations as disclosed above in the rejection of claim 5. Further, Alston discloses wherein the heat transfer fluid is circulating within a secondary system (refer to annotated Fig. 1 above as disclosed in the rejection of claim 4), the secondary system being thermally coupled to the heat recovery system at the second heat exchanger (9).

Regarding claim 8, Alston meets the claim limitations as disclosed above in the rejection of claim 6. Further, Alston discloses wherein the secondary system (refer to annotated Fig. 1 above as disclosed in the rejection of claim 4) is a vapor compression system (including compressor 10, evaporator 12 and valve 8).

Regarding claim 9, Alston meets the claim limitations as disclosed above in the rejection of claim 8. Further, Alston discloses wherein secondary system fluid is refrigerant (necessarily being a refrigerant since it flows through compressor 10, evaporator 12 and valve 8).

Regarding claim 10, Alston meets the claim limitations as disclosed above in the rejection of claim 4. Further, Alston discloses wherein the heat recovery system further comprises:
a pump (7) located upstream from the first heat exchanger (1); and
a heat rejection heat exchanger (5) arranged downstream from the ejector (3).

Regarding claim 11, Alston meets the claim limitations as disclosed above in the rejection of claim 10. Further, Alston discloses wherein the heat recovery fluid at an outlet of the pump (7) is provided to the at least one recovery heat exchanger (4) from the pump.

Regarding claim 12, Alston meets the claim limitations as disclosed above in the rejection of claim 10. Further, Alston discloses wherein heat recovery fluid from a first portion of the heat recovery fluid flow path (said first portion is considered to be the heat recovery fluid exiting the ejector 3 and flowing towards the recovery heat exchanger) and heat recovery fluid from a second portion of the heat recovery fluid flow path (said second portion is considered to be the heat recovery fluid exiting the pump 7 towards the recovery heat exchanger) are thermally coupled at the at least one recovery heat exchanger (4).

Regarding claim 13, Alston meets the claim limitations as disclosed above in the rejection of claim 12. Further, Alston discloses wherein the first portion of the heat recovery fluid flow path is arranged at an outlet of the ejector (3), and the second portion of the heat recovery flow path is arranged at an outlet of the pump (7).

Regarding claim 14, Alston meets the claim limitations as disclosed above in the rejection of claim 10. Further, Alston discloses wherein a first portion of the heat recovery fluid output from the heat rejection heat exchanger is provided to the primary fluid loop (in the instant case, the portion of the heat recovery fluid that exits the heat 

Regarding claim 15, Alston meets the claim limitations as disclosed above in the rejection of claim 14. Further, Alston discloses wherein the second portion of the heat recovery fluid is provided to the secondary inlet of the ejector (after passing through heat exchanger 9, it flows to the secondary inlet of the ejector 3).

Regarding claim 17, Alston discloses a method of operating a refrigeration system including a heat recovery system comprising:
circulating a heat recovery fluid through a heat recovery fluid flow path (refer to annotated Fig. 1 above as disclosed in the rejection of claim 1) of the heat recovery system, the heat recovery system including a heat exchanger (1) for transferring heat between a heat recovery fluid within the heat recovery fluid flow path and a secondary fluid (from a thermal energy source); and 
transferring heat to the heat recovery fluid within the heat recovery fluid flow path at a location upstream from the heat exchanger (by means of heat exchanger 4), the heat being transferred from another portion of the refrigeration system (from pump 7).

Regarding claim 18, Alston meets the claim limitations as disclosed above in the rejection of claim 17. Further, Alston discloses wherein transferring heat to the heat recovery fluid within the heat recovery fluid flow path at a location upstream from the heat exchanger includes providing the heat recovery fluid to another heat exchanger (4) within which a first portion of the heat recovery fluid is in a heat exchange relationship with a second portion of the heat recovery fluid (flowing from pump 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alston (US 2011/0289953).
Regarding claims 3 and 7, Alston meets the claim limitations as disclosed above in the rejection of claims 1 and 6 respectively. Further, Alston discloses the heat transfer fluid, but fails to explicitly the heat transfer fluid being water.
inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims” (refer to MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)). 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Alston such that the heat transfer fluid being water since it would be a matter of choice of a person having ordinary skill in the art.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alston (US 2011/0289953) in view of Gil (US 2019/0137192).
Regarding claim 16, Alston meets the claim limitations as disclosed above in the rejection of claim 1. Further, Alston discloses the at least one recovery heat exchanger including a first heat exchanger (heat exchanger 4 which it may be a tube-in-tube, shell-in-tube or other suitable gas-liquid heat exchanger), but fails to explicitly disclose a second recovery heat exchanger arranged sequentially relative to the heat recovery fluid flow path.
However, Gil teaches that it is known in the art of refrigeration, to provide a heat recovery system, comprising at least one recovery heat exchanger including a first recovery heat exchanger (52) and a second recovery heat exchanger (54) arranged sequentially (in series as can be seen from Fig. 1, and par. 70, lines 1-6) relative to a heat recovery fluid flow path (58).

As such, it would have been obvious to a person having ordinary skill in the art of refrigeration, to modify Alston by providing a second recovery heat exchanger arranged sequentially relative to the heat recovery fluid flow path, in order to optimize a cooling effect in the refrigerated system in view of the teachings by Gil along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ANA M VAZQUEZ/Examiner, Art Unit 3763